Citation Nr: 0706375	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  02-03 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for insomnia and memory 
loss, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1978 to 
February 1979, and December 1990 to April 1991.  The 
veteran's service included active duty in the Southwest Asia 
theater of operation during the Persian Gulf War from January 
1991 to April 1991.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In June 2006, the Board denied several claims of service 
connection and remanded other issues for additional 
evidentiary development.  Thereafter, service connection for 
sexual dysfunction to include as due to an undiagnosed 
illness was granted in an August 2006 rating decision, which 
represented an total grant of benefits sought on appeal.  
Thus, that issue is no longer before the Board.  



FINDING OF FACT

The most probative and competent evidence has found that the 
veteran does not suffer from insomnia or memory loss, and 
such symptoms do not have an origin in service.  



CONCLUSION OF LAW

Service connection for insomnia and memory loss, to include 
as due to an undiagnosed illness, is not warranted.  38 
U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
November 2004 and June 2006 letters.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claims considered below.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Particularly, September 2002, November 
2004, and June 2006 letters provided the standards of service 
connection, and the November 2004 letter told the veteran 
about presumptive service connection for veterans who served 
in Southwest Asia during the Gulf War.  Moreover, the Board's 
June 2006 decision described in detail presumptive service 
connection for a Persian Gulf veteran.  Additionally, in 
April, June, and September 2006 notifications, the veteran 
received information about a disability rating and effective 
date as defined in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Also, in order to be consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), a VCAA notice must request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim; this "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).   See Pelegrini v. Principi, 
18 Vet. App. 112, 121 (2004).  In this case, the principle 
underlying the "fourth element" has been generally 
fulfilled by the November 2004 letter when it instructed the 
veterans as follows:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to the claim, please send it to us."  

It is noted that the veteran initiated his claim pre-VCAA, 
and as such, he properly received notice in the September 
2002, November 2004, and June 2006 letters.  Also, the RO 
issued an August 2006 supplemental statement of the case 
after these notices.  See Mayfield v. Nicholson, No. 02-1077, 
slip. op. at 4 (U.S. Vet. App. Dec. 21, 2006) (recognizing 
that a timing-of-notice error, as determined in Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir 2006), can be cured by a 
readjudication following notification, and a SSOC can 
constitute a readjudication).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For this appeal, the 
record contains the veteran's service medical records; VA 
treatment records from 1999 to 2005; private medical records 
from Deer Oak, Dr. Gisela Triana, and Gonzaba Medical Group; 
and VA examination reports from November 1999, March 2000, 
September 2002, July and 2006.  Further, the claim does not 
require evidentiary development in terms of a VA examination 
because the most recent July 2006 report is thorough and 
sufficient for a decision.    

The Board is not aware of the existence of any additional 
relevant evidence which has not been obtained, and therefore, 
no further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Because the veteran has received adequate notice 
under the VCAA no prejudice results in proceeding with the 
issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Legal criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110.  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In some circumstances, however, service connection for 
chronic, undiagnosed illness arising from service in 
Southwest Asia during the Persian Gulf War may be compensated 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established 
for objective indications of a chronic disability resulting 
from an undiagnosed illness or illnesses, provided that such 
disability (1) became manifest in service on active duty in 
the Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (2) by history, 
physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  Fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

Analysis

A review of the record shows that a preponderance of the 
evidence is against the claim.  

The veteran's service medical records are negative for any 
finding or complaint related to insomnia or a memory problem.  
At separation, a March 1991 Report of Medical History 
contained no symptomatic complaints, and a Report of Medical 
Examination was clinically normal.

Post-service, the record also contains a March 1997 
enlistment examination for the National Guard wherein the 
veteran had no physical complaints, and clinical findings 
were normal.  A September 1997 examination indicated no 
changes.  

At a November 1999 VA examination the veteran reported that 
he had insomnia and a problem with memory.  Particularly, he 
had experienced memory loss since 1993, forgetting dates and 
appointments, to pay bills, and where he placed valuable 
objects.  The veteran stated that he had not forgotten 
directions while driving, but had forgotten to pick his son 
up at school.  A mini mental assessment found that the 
veteran could name three objects within five minutes and 
managed to name them again after a certain time.  The 
examiner noted that the veteran's memory was not so good, but 
the mini mental examination was normal.  

At a March 2000 VA examination, the veteran reported that he 
had a poor memory since 1994 or 1995.  He stated that he did 
not have any sleeping problems.  The veteran was diagnosed as 
having poor memory.  

A June 2001 VA progress note indicated that the veteran had a 
depressive disorder and was sleeping poorly.  A February 2002 
VA psychiatry note indicated complaints of mild difficulty 
concentrating, and a nearly five year history of sleep 
disturbance (multiple awakenings, roughly four hours 
nightly).  Trazodone was started for insomnia.  In March 
2002, the veteran's sleep continued to be problematic.  

At a September 2002 VA joints examination, the veteran 
reported that his memory was not good, and he forgot dates 
and appointments as well as where he was going.  The 
diagnosis was memory loss with normal minimental examination, 
and insomnia secondary to depression.

At a November 2002 VA psychiatric examination, the veteran 
reported that he had memory problems, which he distinguished 
as separate from symptoms related to depression.  The veteran 
stated that he continued to have difficulty with short-term 
memory and especially in remembering names, and the problem 
had been unaffected by his improvement in depression earlier 
that year.  He also indicated chronic difficulty sleeping, 
and the examiner stated that Trazodone was mildly helpful.  
The examiner stated that major depressive disorder had not 
caused all of the complaints currently experienced by the 
veteran; in fact, the veteran had continued to report memory 
problems, and insomnia even after his depression had 
improved.  

In December 2002, the veteran stated that he continued to 
have difficulty falling asleep and woke up at 3 am and could 
not fall back asleep.  A February 2003 VA psychiatry 
contained the veteran's complaint of some forgetfulness, and 
stated that sleep was OK but he did not feel rested the next 
day.  

In February 2003, the veteran continued to report some 
forgetfulness.  An April 2003 VA psychiatry note indicated an 
assessment of insomnia, and that the veteran should taper 
himself of Trazadone because it was most likely causing 
drowsiness.  

A May 2003 treatment note from Gonzaba Medical Group 
indicated an assessment of probably obstructive sleep apnea.  
An October 2003 treatment note from Dr. Gisela Triana 
indicates that the veteran's sleep had been improving.  In 
December 2003 he was still sleeping well.  

A November 2004 psychiatry note noted that the veteran's 
concentration was fair, and a May 2005 VA active problem list 
did not include insomnia or memory loss.

In July 2006, the veteran underwent a VA examination.  The 
examiner noted the veteran's service medical records, 
employment medical records, claims file, DD-214, and November 
2002 psychiatric VA examination were all reviewed.  The 
examiner noted that on physical evaluations from 1997 (which 
as noted above were performed pursuant to the veteran's 
enlistment in the National Guard) the veteran had denied 
frequent trouble sleeping or memory loss.  In terms of 
subjective complaints, the veteran stated that he did not 
know if he currently had a memory problem, and then clarified 
that it was more of a problem with concentration.  The 
veteran specifically denied any memory loss.  When questioned 
about insomnia, the veteran stated that he was able to sleep 
OK for weeks at a time.  About every three to four weeks, the 
veteran went through a period where he would go to sleep OK 
but would awake for a 1/2 hour and then go back to sleep for 
two to three hours.

The veteran stated that when he awoke in the morning he was 
rested and refreshed, and had plenty of energy and good 
initiative.  He also stated that the described sleep patterns 
had been occurring for the last four years, and he had no 
problems with sleep before that time.  The veteran went to 
bed at 10 o'clock but did not fall asleep until 1 am; he had 
not started getting tired, however, before 1 am but he went 
to bed at 10 o'clock to please his spouse.  He stated that 
six hours of sleep was enough for him.  The veteran stated 
that these symptoms started following the death of his father 
and brother.  

A mental status examination with testing showed no 
difficulties in short or long term memory.  The examiner 
found no evidence of sleep impairment.  The examiner noted 
that the veteran's symptoms of memory loss and insomnia were 
not related to his depression.  They had been occurring 
before he was being seen and treated for depression and the 
also continued after he was symptom free of depression.  The 
examiner did not believe that the veteran suffered from 
insomnia; rather, he had poor sleep hygiene.  Particularly, 
the veteran went to bed three hours before he was tired.  It 
was recommended to the veteran that he attempt to improve his 
sleep hygiene but not going to bed at an early hour.  The 
examiner again stated that there was no evidence of insomnia, 
and there was no relationship between insomnia and 
depression.  The veteran was concerned about his 
concentration problem, but that that it had been mild and an 
easily handled problem for approximately five years since the 
time of his father's death.  

The examiner also observed that the veteran stated that he 
had no memory loss, but he had had some problems with his 
concentration but not when it was something of importance to 
him.  The veteran was very specific about denying memory 
loss.  The examiner opined that none of these problems had 
their origin during the veteran's time in service, which was 
specifically correlated by service medical records.  Further, 
it was not likely that this was a manifestation of an 
undiagnosed illness, or an unexplained chronic multisystem 
illness.  

In terms of a diagnosis, the examiner noted Axis IV, poor 
sleep hygiene.  The veteran was not otherwise diagnosed as 
having insomnia or memory loss.  

VA routinely relies on the opinion of a competent medical 
expert, see Owens v. Brown, 7 Vet. App. 429, 433 (1995), and 
Bloom v. West, 12 Vet. App. 18 (1999), because the Board 
cannot generate its own medical conclusion, see Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, probative 
opinions are crucial for adjudication.  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (observing that "the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches," and "as is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [Board as] adjudicators"); Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (recognizing that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  

The Board finds that the July 2006 VA examination report is 
the most probative evidence because it reflects a thorough 
review of the claims file, as well as providing attention 
upon the veteran's reported symptoms and statements regarding 
his current disabilities (or the lack thereof).  As such, 
according to the veteran and the VA examiner, the veteran 
does not currently suffer from memory loss.  Also, the 
examiner determined that the veteran had not suffered from 
insomnia-rather, the veteran had poor sleep hygiene.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (recognizing 
that the existence of a current disability is the cornerstone 
of a claim for VA disability compensation such that a 
claimant must first have a disability to be considered for 
service connection).  

Though it appears from a review of the record that the 
veteran had been treated for sleep problems at various times, 
private treatment notes from 2003 indicated such problems had 
been abating, and by May 2005 an active problem list from VA 
showed no problem related to insomnia.  Again, the July 2006 
VA examination provided an in depth assessment of the 
veteran's complaints regarding sleep, and the examiner 
considered that evidence in relation to the veteran's medical 
history in the claims file to determine that the veteran did 
not have insomnia.  Further, the veteran had stated that he 
had not experienced memory loss, and a review of the record 
shows that generally objective testing had not found any 
memory loss.  The examiner also determined that based upon 
examinations from as recent as 1997 and 1998 (relating to 
National Guard service) in relation to the veteran's 
statements, it was not likely that complaints related to 
sleeping or memory loss had their origin during service.  

Finally, it is undisputed that a lay person is competent to 
offer evidence as to facts within his personal knowledge, 
such as the occurrence of an in-service injury, or symptoms.  
Without the appropriate medical training or expertise, 
however, a lay person is not competent to render an opinion 
on a medical matter, such as; in this case, the presence or 
etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 292, 294-95 (1991).  Hence, any lay assertions in this 
regard have no probative value.  The Court has held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In this case, the veteran has recently clarified that he had 
not suffered from memory loss, and any assertion from the 
veteran that a sleep problem is related to service or is a 
manifestation of an unexplained chronic multisystem illness 
cannot competently support a claim of service connection.  

The preponderance of the evidence is against claims of 
service connection, and thus the benefit of the doubt 
doctrine is not for application.  Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).    


ORDER

Service connection for insomnia and memory loss, to include 
as due to an undiagnosed illness, is denied.    



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


